Citation Nr: 1746847	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  09-15 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disability. 

2.  Entitlement to service connection for sleep apnea. 

3.  Entitlement to a higher initial evaluation for a right knee disability, currently assigned a 10 percent evaluation beginning December 21, 2007.

4.  Entitlement to a higher initial evaluation for a left knee disability, currently assigned a 10 percent evaluation beginning December 21, 2007.

5.  Entitlement to a compensable evaluation for service-connected hypertension.

6.  Entitlement to an effective date prior to October 31, 2013, for the grant of service connection for hypertension.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran had active service from December 1987 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In April 2015 the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the proceeding is of record. 

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

When this case was previously before the Board in May 2015, it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.

The Board again notes that the issue of entitlement to service connection for tuberculosis exposure was raised by the record in a February 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The issue of an increased evaluation for the Veteran's supraventricular arrhythmia has also been raised by the record in another February 2015 statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these issues, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In response to the May 2015 remand, the Veteran was afforded a VA examination in May 2017 in which the examiner opined that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that although the Veteran had lay statements concerning his back, service treatment records failed to support a chronic or recurrent condition.  The examiner stated that all available records failed to support any chronicity or continuity of care for a back condition until after post-service injuries, and service treatment records did not support a chronic condition.  The examiner opined that therefore, as there was no continuity or chronicity of care while on active duty or for many years after active duty, and there was documentation of acute injuries in the records well after active duty, it was less than likely that the current condition was related to his active duty service.

The Board finds that clarification is required from the May 2017 examiner.  Namely, the VA examiner appeared to base this opinion on absence of treatment.  It is symptoms, not treatment, which are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Moreover, the Board previously noted that the electronic claims file includes only partial service treatment records.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Therefore, the Board is especially mindful that the absence of in-service evidence of a disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  As such, the Board finds that an addendum VA opinion should be sought on remand.

In the May 2015 remand, the Board also instructed that a statement of the case (SOC) be issued in response to the notice of disagreement (NOD) with the evaluation of the right and left knee disabilities, with the initial evaluation and effective dates for the grant of service connection for hypertension, and the denial of service connection for sleep apnea.

An SOC has not yet been issued.  Therefore, the RO has not complied with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, the right to compliance with the remand orders).  These issues must be remanded for the issuance of such an SOC.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.9 (c) (2016), see Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran's electronic claims file, including a copy of this remand, to be reviewed by the VA examiner who prepared the May 2017 VA examination report (or a suitable substitute if that VA examiner is unavailable) for the purpose of preparing an addendum.  If it is determined that another examination is needed to provide the required opinion, the Veteran must be afforded the appropriate VA examination.

Following review of the claims file, the examiner should provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the diagnosed lumbosacral strain and mechanical back pain syndrome are related to any disease or injury in service.

The examiner should address the Veteran's testimony that he injured his back in Kuwait when he was doing field tactics.  He heard ripping or tearing in his back and he went to the medic on the USS Tripoli.  They treated him with Motrin and some type of fluid, and he was told to take some time off.  He continued to seek treatment during service and was given Motrin for his back.  After service, he continued to take Motrin for his back.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinion without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.  

2.  Upon completion of the addendum opinion ordered above, review the opinion to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

3.  Then, issue an SOC as to the claim for service connection for sleep apnea, a compensable evaluation for hypertension, an earlier effective date for the grant of service connection for hypertension and higher evaluations for right and left knee disabilities.  These issues should be certified to the Board only if the Veteran submits a timely and sufficient substantive appeal, and the Veteran and his representative should be informed of this fact.

4.  Readjudicate the Veteran's claim for service connection for a back disability, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


